

117 S1174 IS: Sustainable Budget Act of 2021
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1174IN THE SENATE OF THE UNITED STATESApril 15, 2021Ms. Lummis (for herself, Ms. Ernst, Mr. Cramer, Mr. Rounds, and Mr. Johnson) introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo establish a national commission on fiscal responsibility and reform, and for other purposes.1.Short titleThis Act may be cited as the Sustainable Budget Act of 2021.2.Establishment of commission(a)DefinitionsIn this section:(1)CommissionThe term Commission means the National Commission on Fiscal Responsibility and Reform established under subsection (b).(2)Federal agencyThe term Federal agency means an establishment in the executive, legislative, or judicial branch of the Federal Government.(b)EstablishmentNot later than 30 days after the date of the enactment of this Act, there shall be established within the legislative branch a commission to be known as the National Commission on Fiscal Responsibility and Reform.(c)Membership(1)Composition of CommissionThe Commission shall be composed of 18 members, of whom—(A)6 shall be appointed by the President, of whom not more than 3 shall be from the same political party;(B)3 shall be appointed by the majority leader of the Senate, from among current Members of the Senate;(C)3 shall be appointed by the Speaker of the House of Representatives, from among current Members of the House of Representatives;(D)3 shall be appointed by the minority leader of the Senate, from among current Members of the Senate; and(E)3 shall be appointed by the minority leader of the House of Representatives, from among current Members of the House of Representatives.(2)Initial appointmentsNot later than 60 days after the date on which the Commission is established, initial appointments to the Commission shall be made.(3)VacancyA vacancy on the Commission shall be filled in the same manner as the initial appointment.(d)Co-ChairpersonsFrom among the members appointed under subsection (c), the President shall designate 2 members, who shall not be of the same political party, to serve as co-chairpersons of the Commission.(e)QualificationsMembers appointed to the Commission shall have significant depth of experience and responsibilities in matters relating to—(1)government service;(2)fiscal policy;(3)economics;(4)Federal agency management or private sector management;(5)public administration; and(6)law.(f)Duties(1)In generalThe Commission shall identify policies to—(A)improve the fiscal situation of the Federal Government in the medium term; and(B)achieve fiscal sustainability of the Federal Government in the long term.(2)RequirementsIn carrying out paragraph (1), the Commission shall—(A)propose recommendations designed to balance the budget of the Federal Government, excluding interest payments on the public debt, by the date that is 10 years after the date on which the Commission is established, in order to stabilize the ratio of the public debt to the gross domestic product of the United States at an acceptable level; and(B)propose recommendations that meaningfully improve the long-term fiscal outlook of the Federal Government, including changes to address the growth of entitlement spending and the gap between the projected revenues and expenditures of the Federal Government.(g)Reports and proposed joint resolution(1)In general(A)Final reportNot later than 1 year after the date on which all members of the Commission are appointed under subsection (c), the Commission shall vote on the approval of a final report, which shall contain—(i)the recommendations required under subsection (f)(2); and(ii)a proposed joint resolution implementing the recommendations described in clause (i).(B)Interim reportsAt any time after the date on which all members of the Commission are appointed and prior to voting on the approval of a final report under subparagraph (A), the Commission may vote on the approval of an interim report containing such recommendations described in subsection (f)(2) as the Commission may provide.(2)Approval of reportThe Commission may only issue a report under this subsection if—(A)not less than 12 members of the Commission approve the report; and(B)of the members approving the report under subparagraph (A), not less than 4 are members of the same political party to which the Speaker of the House of Representatives belongs and not less than 4 are members of the same political party to which the minority leader of the House of Representatives belongs.(3)Submission of reportWith respect to each report approved under this subsection, the Commission shall—(A)submit to Congress the report; and(B)make the report available to the public.(4)Preparation of joint resolution(A)In generalIn drafting the proposed joint resolution described in paragraph (1)(A)(ii), the Commission—(i)may use the services of the offices of the Legislative Counsel of the Senate and House of Representatives; and(ii)shall consult with the Comptroller General of the United States and the Director of the Congressional Budget Office.(B)Consultation with committeesIn drafting the proposed joint resolution described in paragraph (1)(A)(ii), the co-chairpersons of the Commission, with respect to the contents of the proposed joint resolution, shall consult with—(i)the chairperson and ranking member of each relevant committee of the Senate and the House of Representatives;(ii)the majority and minority leader of the Senate; and(iii)the Speaker and minority leader of the House of Representatives.(C)Requirements for consultationThe consultation required under subparagraph (B) shall provide the opportunity for each individual described in subparagraph (B) to provide—(i)recommendations for alternative means of addressing the recommendations described in paragraph (1)(A)(i); and(ii)recommendations regarding which recommendations described in paragraph (1)(A)(i) should not be addressed in the proposed joint resolution.(D)Relevant committeesFor the purpose of this paragraph, the relevant committees of the Senate and the House of Representatives shall be—(i)the Committee on Finance of the Senate;(ii)the Committee on Ways and Means of the House of Representatives;(iii)the Committee on Health, Education, Labor, and Pensions of the Senate; and(iv)the Committee on Energy and Commerce of the House of Representatives. (h)Powers of the commission(1)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out the duties of the Commission described in subsection (f).(2)Information from Federal agencies(A)In generalThe Commission may secure directly from any Federal agency such information as the Commission considers necessary to carry out the duties of the Commission described in subsection (f).(B)Provision of informationUpon request from the co-chairpersons of the Commission, the head of a Federal agency shall provide information described in subparagraph (A) to the Commission.(3)Postal servicesThe Commission may use the United States mail in the same manner and under the same conditions as departments and agencies of the Federal Government.(4)Website(A)ContentsThe Commission shall establish a website containing—(i)the recommendations required under subsection (f)(2); and(ii)the records of attendance of the members of the Commission for each meeting of the Commission.(B)Date of publicationNot later than 72 hours after the conclusion of a meeting of the Commission, the Commission shall publish a recommendation or record of attendance described under subparagraph (A) that is made or taken at the meeting on the website established under such subparagraph.(i)Assistance of other legislative branch entitiesAs the Commission conducts the work of the Commission—(1)the Comptroller General shall provide technical assistance to the Commission on findings and recommendations of the Government Accountability Office;(2)the Director of the Congressional Budget Office shall provide technical assistance to the Commission on findings and recommendations of the Congressional Budget Office; and(3)the chair of the Joint Committee on Taxation shall provide technical assistance to the Commission on findings and recommendations of the Joint Committee on Taxation.(j)Personnel matters(1)In generalMembers of the Commission shall serve without compensation.(2)Travel expensesMembers of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from the homes or regular places of business of the members in the performance of services for the Commission.(3)Staff(A)In general(i)AppointmentThe co-chairpersons of the Commission may, without regard to civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform the duties of the Commission.(ii)ApprovalThe appointment of an executive director under clause (i) shall be subject to confirmation by the Commission.(B)Compensation(i)In generalThe co-chairpersons of the Commission may fix the compensation of the executive director and other personnel of the Commission without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to the classification of positions and General Schedule pay rates.(ii)Pay rateThe rate of pay for the executive director and other personnel of the Commission may not exceed the rate payable for level V of the Executive Schedule under section 5613 of title 5, United States Code.(4)Detail of government employeesAny employee of the Federal Government may be detailed to the Commission—(A)without reimbursement; and(B)without interruption or loss of civil service status or privilege.(5)Procurement of temporary and intermittent servicesThe co-chairpersons of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.(k)Termination of the commissionThe Commission shall terminate on the date that is 30 days after the date on which the Commission submits the final report of the Commission under subsection (g)(1)(A).(l)Rules of constructionNothing in this Act shall be construed to—(1)impair or otherwise affect—(A)authority granted by law to a Federal agency or a head thereof; or(B)functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals; or(2)create any right or benefit, substantive or procedural, enforceable at law or in equity, by any party against the United States, the departments, agencies, entities, officers, employees, or agents of the United States, or any other person.(m)Authorization of appropriations(1)In generalThere are authorized to be appropriated to the Commission such sums as may be necessary to carry out this Act.(2)AvailabilityAny sums appropriated under paragraph (1) shall remain available, without fiscal year limitation, until expended.(n)Inapplicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.3.Special message of the President(a)DefinitionsIn this section:(1)Commission reportThe term Commission report means the final report of the National Commission on Fiscal Responsibility and Reform described in section 2(g)(1)(A).(2)Special messageThe term special message means the special message on the Commission report required under subsection (b)(1).(b)Submission of special message(1)In generalNot later than 60 days after the date on which the Commission submits the Commission report to Congress, the President shall submit to Congress a special message on the report.(2)TransmittalThe President shall submit the special message—(A)to the Secretary of the Senate if the Senate is not in session; and(B)to the Clerk of the House of Representatives if the House of Representatives is not in session.(c)Contents of special messageThe special message shall describe the reasons for the support or opposition of the President to the proposed joint resolution contained in the Commission report.(d)Public availabilityThe President shall—(1)make a copy of a special message publicly available, including on a website of the President; and(2)publish in the Federal Register a notice of a special message and information on how the special message can be obtained.4.Expedited consideration of proposed joint resolution(a)Definition of Commission joint resolutionIn this section, the term Commission joint resolution means a joint resolution that consists solely of the text of the proposed joint resolution required to be included in the final report of the Commission under section 2(g)(1)(A)(ii).(b)Qualifying legislationOnly a Commission joint resolution shall be entitled to expedited consideration under this section.(c)Consideration in the House of Representatives(1)IntroductionA Commission joint resolution may be introduced in the House of Representatives (by request)—(A)by the majority leader of the House of Representatives, or by a Member of the House of Representatives designated by the majority leader of the House of Representatives, on the next legislative day after the date on which the Commission approves the final report of the Commission under section 2(g)(1)(A); or(B)if the Commission joint resolution is not introduced under subparagraph (A), by any Member of the House of Representatives on any legislative day beginning on the legislative day after the legislative day described in subparagraph (A).(2)Referral and reportingAny committee of the House of Representatives to which a Commission joint resolution is referred shall report the Commission joint resolution to the House of Representatives without amendment not later than 10 legislative days after the date on which the Commission joint resolution was so referred. If a committee of the House of Representatives fails to report a Commission joint resolution within that period, it shall be in order to move that the House of Representatives discharge the committee from further consideration of the Commission joint resolution. Such a motion shall not be in order after the last committee authorized to consider the Commission joint resolution reports it to the House of Representatives or after the House of Representatives has disposed of a motion to discharge the Commission joint resolution. The previous question shall be considered as ordered on the motion to its adoption without intervening motion, except 20 minutes of debate equally divided and controlled by the proponent and an opponent. If such a motion is adopted, the House of Representatives shall proceed immediately to consider the Commission joint resolution in accordance with paragraphs (3) and (4). A motion to reconsider the vote by which the motion is disposed of shall not be in order.(3)Proceeding to considerationAfter the last committee authorized to consider a Commission joint resolution reports it to the House of Representatives or has been discharged (other than by motion) from its consideration, it shall be in order to move to proceed to consider the Commission joint resolution in the House of Representatives. Such a motion shall not be in order after the House of Representatives has disposed of a motion to proceed with respect to the Commission joint resolution. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. A motion to reconsider the vote by which the motion is disposed of shall not be in order.(4)ConsiderationThe Commission joint resolution shall be considered as read. All points of order against the Commission joint resolution and against its consideration are waived. The previous question shall be considered as ordered on the Commission joint resolution to its passage without intervening motion, except 2 hours of debate equally divided and controlled by the proponent and an opponent and 1 motion to limit debate on the Commission joint resolution. A motion to reconsider the vote on passage of the Commission joint resolution shall not be in order.(5)Vote on passageThe vote on passage of the Commission joint resolution shall occur not later than 3 legislative days after the date on which the last committee authorized to consider the Commission joint resolution reports it to the House of Representatives or is discharged.(d)Expedited procedure in the Senate(1)Introduction in the SenateA Commission joint resolution may be introduced in the Senate (by request)—(A)by the majority leader of the Senate, or by a Member of the Senate designated by the majority leader of the Senate, on the next legislative day after the date on which the President submits the proposed joint resolution under section 3(b); or(B)if the Commission joint resolution is not introduced under subparagraph (A), by any Member of the Senate on any day on which the Senate is in session beginning on the day after the day described in subparagraph (A).(2)Committee considerationA Commission joint resolution introduced in the Senate under paragraph (1) shall be jointly referred to the committee or committees of jurisdiction, which committees shall report the Commission joint resolution without any revision and with a favorable recommendation, an unfavorable recommendation, or without recommendation, not later than 10 session days after the date on which the Commission joint resolution was so referred. If any committee to which a Commission joint resolution is referred fails to report the Commission joint resolution within that period, that committee shall be automatically discharged from consideration of the Commission joint resolution, and the Commission joint resolution shall be placed on the appropriate calendar.(3)ProceedingNotwithstanding rule XXII of the Standing Rules of the Senate, it is in order, not later than 2 days of session after the date on which a Commission joint resolution is reported or discharged from all committees to which the Commission joint resolution was referred, for the majority leader of the Senate or the designee of the majority leader to move to proceed to the consideration of the Commission joint resolution. It shall also be in order for any Member of the Senate to move to proceed to the consideration of the Commission joint resolution at any time after the conclusion of such 2-day period. A motion to proceed is in order even though a previous motion to the same effect has been disagreed to. All points of order against the motion to proceed to the Commission joint resolution are waived. The motion to proceed shall not be debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the Commission joint resolution is agreed to, the Commission joint resolution shall remain the unfinished business until disposed of. All points of order against a Commission joint resolution and against consideration of the Commission joint resolution are waived.(4)No amendmentsAn amendment to a Commission joint resolution, a motion to postpone, a motion to proceed to the consideration of other business, or a motion to recommit the Commission joint resolution, is not in order.(5)Rulings of the Chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to a Commission joint resolution shall be decided without debate.(e)AmendmentA Commission joint resolution shall not be subject to amendment in either the Senate or the House of Representatives.(f)Consideration by the other House(1)In generalIf, before passing a Commission joint resolution, a House receives from the other House a Commission joint resolution of the other House—(A)the Commission joint resolution of the other House shall not be referred to a committee; and(B)the procedure in the receiving House shall be the same as if no Commission joint resolution had been received from the other House until the vote on passage, when the Commission joint resolution received from the other House shall supplant the Commission joint resolution of the receiving House.(2)Revenue measuresThis subsection shall not apply to the House of Representatives if a Commission joint resolution received from the Senate is a revenue measure.(g)Rules To coordinate action with other House(1)Treatment of Commission joint resolution of other HouseIf a Commission joint resolution is not introduced in the Senate or the Senate fails to consider a Commission joint resolution under this section, the Commission joint resolution of the House of Representatives shall be entitled to expedited floor procedures under this section.(2)Treatment of companion measures in the SenateIf, following passage of a Commission joint resolution in the Senate, the Senate receives from the House of Representatives a Commission joint resolution, the House-passed Commission joint resolution shall not be debatable. The vote on passage of the Commission joint resolution in the Senate shall be considered to be the vote on passage of the Commission joint resolution received from the House of Representatives.(3)VetoesIf the President vetoes a Commission joint resolution, consideration of a veto message in the Senate under this paragraph shall be 10 hours equally divided between the majority and minority leaders of the Senate or the designees of the majority and minority leaders of the Senate.(h)Exercise of rulemaking powerThis section is enacted by Congress—(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and, as such—(A)it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a Commission joint resolution; and(B)it supersedes other rules only to the extent that it is inconsistent with such rules; and(2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.